Citation Nr: 1819529	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-43 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for stomach cancer.


REPRESENTATION

Veteran represented by:	Christopher T. Lyons, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to April 1982, and retired in 1982 with over 21 years of active service.

This appeal comes before the Board of Veterans Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2018, the Veteran testified before the undersigned Veterans' Law Judge (VLJ).  The hearing was scheduled to replace the hearing the Veteran had already attended in October 2017, as the transcript from the October 2017 hearing could not be transcribed.  A transcription of the March 2018 hearing has been successfully made and is associated with the claims file.

In the March 2018 hearing, the VLJ and the Veteran's representative clarified the issues on appeal to be service connection for esophageal cancer, and service connection to stomach cancer.  See March 2018 Board Hearing Transcript, p. 2.  The issues have thus been recharacterized as reflected on the first page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for stomach cancer is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Esophageal cancer is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).

In a statement from the Veteran's private treatment physician received in 2001, Dr. M. stated he treated the Veteran beginning in 1989 for gastroesophageal reflux disease (GERD) with ulceration and Barret's Esophagitis with stricture and dysphagia.  See VA Form 21-4142, filed in "Medical Treatment Record - Non-Government," rec'd 3/12/2001, p. 3.  In a July 2015 statement, Dr. M states that the Veteran ultimately developed esophageal cancer.   See July 2015 Medical Statement of S.E.M., M.D., p. 1, 3.  This meets the first element of Shedden.

In addition, service treatment records reflect that the Veteran reported frequent indigestion at his medical examination in preparation for discharge, in 1981.  See Service Treatment Records (rec'd 5/11/2015), pp. 28-29, 47.  This meets the second element of Shedden.

Turning to the third element of Shedden, that of an etiological link, or nexus, between inservice complaints of indigestion and esophageal cancer, the Board observes that the Veteran has presented the 2015 statement of his private treating physician, Dr. M.  After noting that he has treated the Veteran for 30 years, Dr. M. stated that the Veteran

developed Gastroesophageal Reflux Disease while he was on active duty in USAF from 1962 (sic) to 1982.  He was diagnosed with long segment Barrets Esophagus due to GERD.  He was on medical treatment and underwent surveillance endoscopic examinations and biopsies at regular intervals.  He was diagnosed with dysplasia and adenocarcinoma, a well known complication of Barrets, in 2010 necessitating esophagectomy.  

***

In summary, [the Veteran] developed esophageal cancer due to Barretts, which arose from GERD.  

See July 2015 Medical Statement of S.E.M., M.D., p. 1, 3.  Dr. M. notes under past surgical history that the Veteran underwent tracheostomy in 1984.  

The Board observes that the dates of treatment provided by Dr. M. are inconsistent and appear, initially, to undercut the assertion that Veteran's GERD, which preceded esophageal cancer, had its onset during active service.  The statement received in 2001 notes treatment began in 1989, as indicated above, and the physician's July 2015 letter indicates he began treating the Veteran in 1985-7 and 3 years, respectively, after the Veteran's discharge from active service in 1982.  Yet, upon further analysis, the Board finds these discrepancies do not disturb the probative weight or credibility of Dr. M.'s opinion and the medical data is consistent with a finding that the Veteran began treatment for GERD in 1982.

The Veteran testified in 2018 that he developed symptoms of reflux or indigestion during active service including difficulty swallowing food and choking.  Prior to his discharge in 1982, he testified he was referred to Dr. M. by a base physician, who diagnosed his esophageal disorder.  The Veteran submitted a photograph of his esophagus dated in 1982 which he testified Dr. M. used to illustrate that his esophagus had narrowed to the point Dr. M. indicated surgery was necessary.  In 1984, he underwent a tracheostomy.  The Veteran testified that he was unable to continue immediate treatment with Dr. M. due to insurance issues.  After discharge, he resumed treatment with Dr. M. for GERD, Barrett's Disease and, ultimately, cancer of the esophagus.  The Veteran's representative testified the source of the photograph was Dr. M. and described the photograph as showing an esophagus closed up to a point.  March 2018 Transcript, pp. 4-5, 6-8.

The Board finds the Veteran's testimony and that of his representative to be credible.  Specifically, the Board accepts the description of the photograph, a copy of which is of record, but is of such poor quality that the content cannot be determined.  The photograph is, however, clearly dated "9-4-82."  See Photographs (rec'd 8/18/2017).  Notwithstanding, such description as the Veteran and his representative provided of the photograph, of a narrowing of an opening in a throat or throat-like structure, does not require a medical determination.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The date of the picture in 1982 is consistent with the Veteran's testimony that he saw Dr. M. initially as referred by a base physician for his esophageal problems in 1982, but that he did not resume treatment with Dr. M. until after his discharge from active service.  Moreover, Dr. M.'s notation that the Veteran underwent tracheostomy in 1984, with the 1982 photo, corroborates that treatment for GERD began, at the latest, in 1982.

In sum, the Board finds the Veteran's testimony and statements to be credible and consistent with the medical evidence of record, and Dr. M.'s medical opinion to be probative.  Resolving all reasonable doubt in the Veteran's favor, the medical evidence and lay testimony establish the Veteran's treatment for GERD and Barrett's esophagus, which developed into esophageal cancer, began during active service.  See 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Service connection for esophageal cancer is warranted.


ORDER

Service connection for esophageal cancer is granted.


REMAND

The Veteran also seeks service connection for stomach cancer.  However, further development is required prior to the adjudication of this issue.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1. Arrange for a records review examination by a qualified clinician to determine the nature, extent and etiology of the claimed stomach cancer, intestinal cancer and colon cancer.  The claims folder, to include this remand and the March 2018 hearing transcript must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that:

a) the claimed stomach cancer, intestinal cancer, and colon cancer are in any way etiologically related to the Veteran's active service, to include exposure to the herbicide Agent Orange or, in the alternative 

b) the claimed stomach cancer, intestinal cancer, and/or colon cancer was caused or aggravated by the Veteran's the service-connected esophageal cancer, prostate cancer, pyelonephritis with history of urinary tract infections, or any other service-connected disorder.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.  The examiner is expressly requested to refer to pathology reports of record, including (but not limited to) those dated in 2010 and 2011.

2. After all of the above development is completed and any other development that may be warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


